Per Curiam:
Section 20, subdivision 3, of the City Home Rule Law — as well as section 13 of the same law — is a general law passed by the Legislature. It provides that “ The proposed charter may contain such provisions or effect such results as may be made or effected by local law under the provisions of this chapter.” We construe this as validating section 67 of the Buffalo Charter (Local Law No. 4, Buffalo Local Laws of 1927, published in Local Laws of 1932) as a substitute for section 13 of the City Home Rule Law with respect to notice whenever a local law amending the charter is enacted. It is of interest to note that a great number of such local laws of material importance have been enacted and are in operation pursuant to the course of procedure prescribed in section 67.
All concur, except Sears, P. J., and Edgcomb, J., who dissent and vote for reversal in a memorandum. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.